MEMORANDUM OPINION

No. 04-05-00133-CV

IN RE Jesse Ray CUELLAR, 
Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Sandee Bryan Marion, Justice
                        Phylis J. Speedlin, Justice

Delivered and filed:   March 16, 2005

PETITION FOR WRIT OF MANDAMUS DENIED

            On March 3, 2005, relator filed a petition for writ of mandamus, in which he asserts that the 
respondent altered the trial court’s judgment to reflect a deadly weapon finding in his underlying
criminal conviction.  Insofar as relator is complaining about the actions of jail administrators in
improperly considering matters that should not be considered, this constitutes a post-conviction
collateral attack that would lie with the Texas Court of Criminal Appeals.  Tex. Code Crim. Proc.
Ann. art. 11.07 (Vernon Supp. 2005); In re Burden, 125 S.W.3d 783, 784 (Tex. App.—Texarkana 
2004, orig. proceeding); see also Ex parte Shook, 59 S.W.3d 174, 175-76 (Tex. Crim. App. 2001).
            For these reasons, this court has determined that relator is not entitled to the relief sought. 
Therefore, the petition is DENIED.  Tex. R. App. P. 52.8(a).
 
                                                                                    PER CURIAM